Citation Nr: 0928170	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
left ear.  

2. Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to exposure to Agent Orange.  

3. Entitlement to an effective date prior to February 7, 
2003, for the grant of service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1971 to October 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Board received from the Veteran a signed 
retainer agreement and power of attorney in favor of the 
Veterans Consortium, dated in June 2009, in which the Veteran 
indicated his desire to be represented before the U.S. Court 
of Appeals for Veterans Claims (Court) under The Veterans 
Consortium Pro Bono Program.  Given that the Board has yet to 
issue a decision on the Veteran's appeal, with which to 
appeal to the Veterans Court, this appointment of a 
representative is premature and is not recognized with regard 
to the present matter before the Board.  The Veteran's 
current representative, Veterans of Foreign Wars, has 
presented written argument in support of the Veteran's 
appeal.  

The claim of service connection for diabetes mellitus, type 
2, is REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1.  There is no competent medical evidence of current left 
ear hearing loss for the purpose of VA disability 
compensation.

2.  In an October 1997 rating decision, the RO denied service 
connection for posttraumatic stress disorder and notified the 
Veteran of the decision and of his appellate rights in a 
letter sent to him in November 1997; he subsequently 
initiated an appeal of the decision but did not perfect his 
appeal after he was issued a statement of the case.  

3. An application to reopen the claim of entitlement to 
service connection for posttraumatic stress disorder was 
received by the RO on February 7, 2003, and based on the 
receipt of new and material evidence, the RO reopened the 
claim and granted service connection for posttraumatic stress 
disorder, effective February 7, 2003.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not due to disease 
or injury incurred in or aggravated by active service, and 
left ear hearing loss of the sensorineural type may not be 
presumed to have been incurred during active duty.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The October 1997 RO rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder, is final. 38 U.S.C.A. § 
7105(c) (West 1991 and 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997, 2008).

3. An effective date for the grant of service connection for 
posttraumatic stress disorder prior to February 7, 2003, the 
date of receipt of an application to reopen the claim with 
new and material evidence, is not warranted.  38 U.S.C.A. §§ 
5110(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.400(q)(r) 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-and post-adjudication VCAA notice by 
letters, dated in April 2003 and in July 2005, and in the 
supplemental statement of the case in October 2007.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection of left ear hearing loss, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim of service 
connection for left ear hearing loss was readjudicated as 
evidenced by the supplemental statements of the case, dated 
in January 2009 and in April 2009.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

As for the earlier effective date claim, the RO provided the 
Veteran with content-complying VCAA notice on the underlying 
claim of service connection for posttraumatic stress disorder 
by letter, dated in April 2003.  Where, as here, service 
connection has been granted, the service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement to the RO's effective date for the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 38 
C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective date for the 
grant of service connection for posttraumatic stress 
disorder, following the initial grant of service connection.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records, VA records and records from the Social Security 
Administration.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the hearing loss claim.  38 U.S.C.A. § 
5103A(d).  The Veteran was afforded a VA audiological 
examination in September 2007.  

On the claim for an earlier effective date claim, given the 
nature of the claim, which is largely based on historical 
records, VA has not conducted a contemporaneous medical 
inquiry in an effort to substantiate the claim on appeal.  38 
U.S.C.A. § 5103A(d).  The Board notes that the evidence 
reviewed includes statements submitted by the Veteran 
historically, as well as medical evidence relevant to the 
posttraumatic stress disorder.

As there is no indication of the existence of additional 
evidence to substantiate the claims decided, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.



B.  Analysis

Left Ear Hearing Loss 

The Veteran asserts that he has hearing loss as a result of 
in-service noise exposure.  He states that he was exposed to 
while working as a fire control technician. Service 
connection for right ear hearing loss on the basis of noise 
exposure during service has already been established.  

Service treatment records do not show any complaint, finding, 
or diagnosis of hearing loss.  On separation examination in 
September 1973, the Veteran's audiogram indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 4000, and 6000 Hertz: 15, 15, 15, 5, 15, and 5 in the 
right ear; and 20, 25, 25, 20, 15, and 15 in the left ear.  
At the time of the separation examination, on a report of 
medical history, the Veteran denied having hearing loss.   

After service, on VA examination in September 2007, an 
audiogram showed the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz: 10, 10, 
30, 20, and 20 in the left ear.  The speech recognition score 
in the left ear was 94 percent.  

The diagnosis in the left ear was mild mid-frequency 
sensorineural hearing loss.  It was noted that the hearing 
loss configuration was virtually normal with mild hearing 
loss at 2000 Hertz.    

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).   There was no indication of a hearing 
difficulty during service, and there are no audiograms after 
service to show evidence of a hearing loss disability in the 
left ear that meets the regulatory standards of 38 C.F.R. § 
3.385. 

As the record now stands, there is no satisfactory proof that 
the Veteran has a current hearing loss disability in the left 
ear that meets the VA standard of hearing disability under 38 
C.F.R. § 3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  In the absence of proof of present hearing 
loss disability in the left ear under 38 C.F.R. § 3.385, 
there is no valid claim of service connection for left ear 
hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Regarding the Veteran's statements to the effect that he has 
left ear hearing loss that is attributable to noise exposure 
during service, although the Veteran is competent to describe 
such symptoms as hearing difficulty, hearing loss is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
hearing loss therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 



The diagnosis of hearing loss of the sensorineural type is 
based on results of audiology testing that meet the standard 
of hearing loss under 38 C.F.R. § 3.385.  For this reason, 
hearing loss of the sensorineural type is not a simple 
medical condition that a lay person is competent to identify 
as a lay person is not qualified through education, training, 
or experience to interpret audiology testing, and the Board 
determines that hearing loss of the sensorineural type is not 
a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis, not capable of lay observation, or the claimed 
disability is not a simple medical condition. 

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate that that he has 
current hearing loss in the left ear that either had onset 
during service or is related to an injury, disease, or event 
of service origin.  

As the Board may consider only competent, independent medical 
evidence to support its finding on a question of a medical 
diagnosis, not capable of lay observation or a disability 
that is not a simple medical condition, and as there is no 
such competent medical evidence, the preponderance of the 
evidence is against the claim of service connection for left 
ear hearing loss, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).




II.  Earlier Effective Date

The Veteran contends that the effective date of grant of 
service connection for posttraumatic stress disorder should 
be prior to February 7, 2003.  He asserts that the effective 
date should be retroactive to the date of the filing of his 
original claim in 1996.  He claims that the RO never resolved 
his original claim, when he filed a claim of service 
connection for a psychiatric disorder, listed as 
posttraumatic stress disorder and schizoid personality.  He 
states that he was discharged from service for psychiatric 
reasons, namely a schizoid personality disorder, and that the 
schizoid personality disorder issue was never addressed.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400 (b)(2).

In this case, the Veteran was separated from active duty in 
October 1973.  The claims file shows that his initial 
compensation claim relative to posttraumatic stress disorder 
was received by the RO in September 1996.  The file discloses 
no earlier formal or informal claim for this particular 
benefit, and the Veteran himself indicates that the September 
1996 application constituted his original claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 
(1993).

This original claim for service connection for posttraumatic 
stress disorder was denied by the RO in a rating decision 
dated in October 1997, on the basis that although the medical 
evidence showed treatment for posttraumatic stress disorder, 
there was no evidence of verifiable stressors in service.  
The Veteran was notified of this decision and of his 
appellate rights in a letter sent to him in November 1997.  
The Veteran initiated an appeal of the October 1997 rating 
decision with the filing of a notice of disagreement in 
November 1997; however, he never perfected his appeal to the 
Board after the RO issued him a statement of the case in 
December 1997.  

As the Veteran did not perfect his appeal of the decision, 
the October 1997 RO decision is considered final.  38 
U.S.C.A. § 7105(c) (West 1991 and 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997, 2008).  Previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a) (2008).  

In connection with the instant appeal, the Veteran has not 
made specific allegations of clear and unmistakable error in 
a prior final rating decision.  It is acknowledged that the 
Veteran has alleged error by the RO in its October 1997 
rating decision.  His allegation is that the RO failed to 
address a claim of service connection for another psychiatric 
disorder listed on his application of September 1996, thus 
leaving his case essentially unresolved.  It is noted, 
however, that he is not alleging error with regard to the 
posttraumatic stress disorder claim.  The posttraumatic 
stress disorder claim was in clearly adjudicated in October 
1997.  The RO's omission in adjudicating the Veteran's other 
claim filed in September 1996, albeit another psychiatric 
disorder, has no effect on the later assignment of an 
effective date with regard to a different psychiatric 
disorder. 

Inasmuch as the rating decision, denying the claim of service 
connection of posttraumatic stress disorder, in October 1997 
is final, the effective date of the grant of service 
connection for posttraumatic stress disorder must be 
determined in relation to the subsequent claim to reopen.  

A final decision can be reopened upon the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156. 

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(q), (r).



After the RO's last final disallowance of the claim in 
October 1997, the next application to reopen the claim of 
service connection for posttraumatic stress disorder was 
received from the Veteran on February 7, 2003.  In a March 
2004 rating decision, the RO reopened the claim based on new 
and material evidence received since the final October 1997 
RO decision, and on consideration of all the evidence the RO 
granted service connection for posttraumatic stress disorder, 
effective on February 7, 2003.  The additional evidence 
included deck logs confirming the Veteran's in-service 
stressors.  

The RO assigned the earliest effective date legally permitted 
in this case for the grant of service connection for 
posttraumatic stress disorder, which is the date of RO 
receipt of the application to reopen the claim supported by 
new and material evidence.  No earlier effective date is 
permitted by law in this case.

Between the date of the RO's October 1997 rating decision and 
the date of the RO's receipt of the application to reopen the 
posttraumatic stress disorder claim on February 7, 2003, the 
file discloses no evidence of the Veteran's intent to perfect 
his appeal that he initiated in November 1997 with regard to 
the October 1997 RO decision, or to file an application to 
reopen his posttraumatic stress disorder claim.  Thus, as 
noted, after a final disallowance, the operative date for 
purposes of assigning an effective date for an award of 
service connection is the date of VA receipt of the claim to 
reopen or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

For the above-stated reasons, February 7, 2003 is the correct 
effective date for the award of service connection for 
posttraumatic stress disorder.


ORDER

Service connection for hearing loss of the left ear is 
denied.  

An effective date prior to February 7, 2003, for the grant of 
service connection for posttraumatic stress disorder, is 
denied.  

REMAND 

On the claim of service connection for diabetes mellitus, 
type 2, the Veteran asserts that he was exposed to Agent 
Orange when his ships were tied up at piers in DaNang and Cam 
Ranh Bay.  

The service personnel records show that the Veteran had sea 
service of 1 year and 4 months and that he served aboard the 
USS San Jose (AFS-7), beginning in June 1972 and then 
transferred to the USS Shasta (AE-33) in January 1973.  

The National Personnel Records Center, in June 2003, 
indicated that it was unable to determine whether or not the 
Veteran had in-country service in the Republic of Vietnam.

The record includes the deck logs of the USS Shasta (AE-33), 
but not of the USS San Jose (AFS-7). 

Historical records show that the USS San Jose (AFS-7) was in 
the waters off the coast of Vietnam several times between 
September 1972 and January 1973, but it is not shown that the 
ship was in port at either DaNang or Cam Ranh Bay. 

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159. 

As the deck logs of the USS San Jose (AFS-7) are relevant to 
the claim and have not been requested, under the duty to 
assist, further evidentiary development is needed. 



Accordingly, the claim is REMANDED for the following action:

1.  Ask the appropriate custodian of 
federal records for the deck logs of 
the USS San Jose (AFS-7) to document 
the ship's position on the following 
dates: 

September 16 to 29, 1972;
October 10 to 21, 1972; 
November 3 to 17, 1972; 
December 1 to 14, 1972; and,
December 27, 1972, January 9, 
1973. 

If no records can be found, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  After the development has been 
completed, adjudicate the claim.  If 
the benefit remains denied, furnished 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


